Citation Nr: 0123425	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  01-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of post traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In June 1999, the Board granted service connection for PTSD.  
In October 1999, the RO rated the disability at 30 percent.  
The veteran appealed this initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  A June 2000 rating decision 
denied a total disability evaluation based on individual 
unemployability (TDIU).  


REMAND

The rating criteria for psychiatric disorders, including 
PTSD, was changed effective November 7, 1996, as codified at 
38 C.F.R. §§ 4.125-4.132 (2000).  See 61 Fed. Reg. 52,695-
52,702 (1996).  The rating decisions of October 1999 and June 
2000 evaluated PTSD under the new criteria only.  The June 
2001 statement of the case also provided only the new 
criteria to the veteran and his representative.  However, the 
veteran's claim was filed long before the new criteria went 
into effect.  

When the new regulations were promulgated, the Secretary 
specifically indicated that November 7, 1996, was to be the 
effective date for the revisions.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. at 52,695 
(1996).  Consequently, because it is clear from the amended 
regulations that they are not be accorded retroactive effect, 
the law prevents the application, prior to November 7, 1996, 
of the liberalizing law rule stated in Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary).  See 38 
U.S.C.A. § 5110 (g) (West 1991); 38 C.F.R. §§ 3.114 (a), 
3.400 (p) (2000); see also VAOPGCPREC 11-97, 62 Fed. Reg. 
37,953 (1997).  Subject to these considerations, the veteran 
is entitled to have his PTSD evaluated under the old criteria 
as well as the new criteria, with the most favorable criteria 
being applied to his disability.  

Here, there is no evidence that the RO considered the 
possibility of assigning a higher rating under the criteria 
in effect when the claim was filed.  More importantly, the 
statement of the case did not notify the veteran of these 
applicable regulations or discuss how they applied to his 
case.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The RO must 
make a rating decision which considers both old and new 
rating criteria, and applies the most favorable to the 
veteran, subject to the aforementioned considerations.  If 
such adjudication does not result in the highest possible 
evaluation, the veteran and his representative must be 
provided a supplemental statement of the case containing the 
old as well as the new criteria and a discussion of how both 
criteria apply to this case.  

The most recent examination to evaluate the veteran's PTSD 
was done in May 2000.  The examiner complained that he had 
not been provided with the claims folder.  The VA General 
Counsel has expressed the opinion that the claims folder 
should be provided to the examiner when such review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions.  VAOPGCPREC 20-95 (1995).  In this case, which 
covers an appeal period of nearly 10 years and may involve 
staged ratings, the Board finds that an examination by an 
examiner who is able to review the veteran's claims folder is 
warranted.  

The veteran has also claimed TDIU.  All service-connected 
disabilities must be considered in determining entitlement to 
TDIU.  The veteran has several other service-connected 
disabilities which may contribute to his disability picture 
and which should have a current evaluation based on a current 
examination.  It appears that his service-connected combat 
wounds were last examined in 1973 and his service-connected 
residuals of damage to the right eardrum were last evaluated 
in 1968.  Consequently, the claim must be returned to the RO 
for current examination and evaluation of all of the 
veteran's disabilities.  

In 1968, the veteran claimed service connection for a right 
ear condition.  On the July 1968 ear, nose and throat 
examination, he complained of tinnitus.  On the August 1968 
audiologic examination, tinnitus was his main complaint.  The 
initial rating decision of December 1969 failed to address 
tinnitus.  The veteran's August 1970 notice of disagreement 
(NOD) specifically asserted that his right ear condition was 
bothering him to the extent that he was not able to sleep 
because of a constant buzzing.  He was service-connected for 
a damaged ear drum without hearing loss in a December 1969 
rating decision, which erroneously referred to the service-
connected ear as the left ear.  However, the medical evidence 
clearly indicates that the damaged eardrum was on the right, 
as were the veteran's complaints.  The RO did not respond to 
this NOD.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a claimant files a notice 
of disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be Remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999); see also Jones v. 
West, 12 Vet. App. 98, 106-07 (1998).  Thus, the case must be 
remanded for the RO to address the tinnitus claim.  

There has been another significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
Implementing regulations have been published.  66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law, 
and implementing regulations, redefined the obligations of 
the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law and its implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law and implementing regulations 
brought about by the VCAA, a remand in this case is required 
for compliance with the new notice and duty to assist 
provisions.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC. 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance, discussed 
above, that must be rendered to comply with the VCAA and 
implementing regulations.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001) and the 
final rule published at 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001) is fully 
complied with and satisfied.

2.  The RO should schedule the veteran for 
a psychiatric examination to assess the 
severity of his service-connected PTSD.  
The claims folder, including a copy of 
this Remand, should be made available to 
the examiner for review.  All indicated 
tests and studies should be accomplished.  
The examiner should express an opinion as 
to how the service-connected PTSD affects 
the veteran's employability.  

3.  The RO should schedule the veteran for 
an examination of his wound residuals of 
the left thigh, left forearm, left 5th 
finger, right arm, and right cheek.  The 
claims folder, including a copy of this 
Remand, should be made available to the 
examiner for review.  All indicated tests 
and studies should be accomplished.  The 
examiner should describe both scarring and 
muscle residuals of the service-connected 
wounds.  The examiner should identify the 
muscles affected by the wounds.  All 
muscle damage should be described and the 
examiner should state if there is no 
discernable damage.  

4.  The RO should schedule the veteran for 
a right ear examination to assess his 
service-connected residuals of damage to 
the right eardrum, to include 
consideration of tinnitus.  The claims 
folder, including a copy of this Remand, 
should be made available to the examiners 
for review.  All indicated tests and 
studies should be accomplished.  The 
examiner should determine if the veteran 
has tinnitus and, if he does, express an 
opinion as to whether it is at least as 
likely as not that any diagnosed tinnitus 
is the result of trauma in service or is 
related to his service-connected residuals 
of damage to the right eardrum.  

5.  Thereafter, the RO should readjudicate 
the claims on appeal.  The RO should 
determine if the veteran has service-
connected tinnitus and, if so, should rate 
the disability.  The RO should rate all 
service-connected disabilities.  PTSD 
should be rated on the basis of the old 
criteria only for the period prior 
November 7, 1996, and should be rated on 
the basis of the more favorable of the old 
and new criteria for the period on and 
after November 7, 1996.  As regards the 
PSTD claim, the RO should also consider 
whether "staged ratings" are appropriate.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  After rating all of the service-
connected disabilities, the RO should 
readjudicate the TDIU claim.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  The SSOC must contain 
all applicable rating criteria for all of 
the service-connected disabilities, 
including both the old and the new 
criteria for rating psychiatric disorders.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




